department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division number release date date sep person to contact identification_number telephone number in reply refer to last date for filing a petition with the tax_court uil certified mail - return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code irc our favorable determination_letter to you dated december 20xx is hereby revoked and you are no longer exempt under sec_501 as an organization described in sec_501 of the irc effective january 20xx our adverse determination was made for the following reasons you have not established that you are operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes as required by treas reg section c - c and that no part of your net_earnings inure to the benefit of private shareholders or individuals you failed to provide information and documents to allow the internal_revenue_service to examine your receipts expenditures or activities as required by the code sec_6001 and sec_6033 as such you failed to meet the operational requirements for continued exemption under sec_50i c of the code and sec_1 c -i a i contributions to your organization are no longer deductible under sec_170 of the code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the 91st day after the date this determination was mailed to you contact the clerk of the appropriate court for the for declaratory_judgment you may write to the courts at the rules for initiating suits following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter maria hooke director exempt_organizations examinations sincerely yours publication enclosures internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations department of the treasury date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies letter rev catalog number 34809f effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely petir for maria hooke director eo examinations letter rev catalog number 34809f form 886-a date department of the treasury - internal_revenue_service schedule number or exhibit name of taxpayer tax identification_number last digits year period ended 20xx explanations of items issue should the exempt status of operate exclusively for exempt purposes as required by internal_revenue_code sec_501 and failure to abide by the recordkeeping requirements under internal_revenue_code irc sec_6001 and sec_6033 be revoked for its failure to facts a referral was made claiming the public on its website encouraged donors to designate the patients’ name for whom the donation would _ a for-profit be made in addition it appears that entity founded in 20xx by three was founded to sell franchise of from 20xx to october of 20xx spinal treatment method to other spinal injury rehab centers solicited contributions from had a relationship with board members and for-profit entity named specializing the copyrighted by for-profit spinal injuries treatment center and located in of it was the successor of a was founded in 19xx as a rehabilitation center method for treating spinal injuries the method was developed and in the year of 20xx they decided to convert their -_- to a nonprofit organization named received its exemption in 20xx under internal_revenue_code irc sec_501 a it method from 20xx to valued about dollar_figure would be transferred had operated as a spinal injury rehabilitation center specializing with the 20xx it stated in its form_1023 application that all the assets of to independent board both receive salaries it also stated that and will pay annual license fees to and for using the method will have an would serve as board members and determine that it would be used for other unrelated purposes will remain totally dormant after the transfer unless patients could receive treatments of the around 20xx many of to where they reside this has caused declining of enough revenue to pay for its rent and employee salaries in october of 20xx of operation as a for-profit business since then couldn’t afford the treatments this process and did not keep records for this take over since it was taken over by back rents and took over the operation leased the properties from and was left to only raising funds for the patients that did not perform any valuation of the assets transferred during has conducted no other exempt_activities clientele making it no longer able to generate method at a clinic closer paid a couple of months and conducted the poa years he had experience working in the clinic and was persuaded by the prior owners of ceo that the operation would be profitable had worked as a staff member of parents stated for several and the and subsequently purchased on june 20xx for approximate dollar_figure million of which dollar_figure million was used to pay for its assets and dollar_figure million was used to pay for its intellectual_property the payments consisted a portion of cash payment and a promissory note for the remaining balances per poa the sales transaction did not break down the value of the asset it is difficult to know how much they paid for franchise activities and how much was paid for inhereting the rehab center’s clients and form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_4 form 886-a date department of the treasury - internal_revenue_service schedule number or exhibit name of taxpayer tax identification_number last digits year period ended explanations of items 20xx felt and his parents were misinformed by the prior owners of and are now suing the prior owners of equipment poa stated and financial advisor and for fraud and other related claims in an attempt to recoup their losses law sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws the secretary may also prescribe by forms or regulations the requirement of every organization to keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 states that in addition to such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_6033 and section sec_1_6033-1 through -3 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal_revenue_service officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records are so incomplete that the organization was unable to furnish such statements the ruling held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt because the organization has not established that it is observing the conditions required for the continuation of exempt status form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a date name of taxpayer department of the treasury - internal_revenue_service explanations of items tax identification_number last digits schedule number or exhibit year period ended 20xx revproc_90_27 states that if the evidence clearly indicates that the organization will not resume operating for an exempt_purpose as required by sec_1_501_c_3_-1 the exempt status should be terminated taxpayer’s position status government’s position is agreeing with agent’s proposal for the revocation of its exempt as a result of the cessation of all exempt_activities by the apparent lack of intent to resume its activity it is the government's position that shall be revoked for the following reason does not qualify for exemption under sec_501 the exempt status of and has been inactive since august 20xx it is apparent that there is no intent to resume operations has not conducted any activities other than fund raising from 20xx until its closure in 20xx failed to provide sufficient records relating to the asset transfer to to proof its exempt_purpose conclusion the exempt status of 20xx shall be revoked effective january ‘st form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
